Citation Nr: 1630010	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In his April 2014 Substantive Appeal (VA Form 9), the Veteran requested to appear before the Board at a BVA hearing at a local VA office or Travel Board hearing.  In December 2014, the Veteran requested that this hearing be changed to a BVA hearing in Washington, D.C.  In correspondence received by the Board in May 2016, the Veteran reported that he no longer desired a hearing before the Board and requested that his case be considered based upon the evidence of record. There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1. Service medical records state that the Veteran reported recurrent pain in his right hand for six months in January 1988. 

2. The Veteran has experienced recurrent symptoms of pain and stiffness of his right hand continuously since service; and he has a current diagnosis of arthritis. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a right hand disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue decided on appeal given the fully favorable nature of the Board's decision.

Service Connection for a Right Hand Disability

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as arthritis.  38 C.F.R. § 3.309.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

The Board finds that service connection is warranted for a right hand disability, to include osteoarthritis of the right hand.   First, the evidence demonstrates that the Veteran has a current diagnosis of osteoarthritis of the right hand.  The Board notes that a July 2010 x-ray noted "non-specific osteoarthritic changes" of the Veteran's right hand, and a May 2011 physician reported that the Veteran had "mild osteoarthritis of the right hand."  

While this diagnosis of arthritis is called into question by the April 2014 VA examiner, the Board finds the diagnosis of osteoarthritis by the May 2011 physician to be of greater probative value.  The July 2010 x-ray report indicating the osteoarthritic changes was provided with the May 2011 report, while the December 2013 C&P report only notes the findings of the December 2013 radiology report.  Further, the December 2013 C&P examiner's report does not clearly establish which hand is being examined.  It notes that left hand views were taken in 1988, but only notes that "Hand 3 or more views" demonstrated "no significant interval changes... no signs of degenerative disease."  Significantly, the date of the comparison report is to October 28, 2010, an evaluation that only indicates x-rays were taken of the left hand.  Accordingly, the Board finds the diagnosis based upon confirmed x-rays taken of the right hand to be of greater probative value, and that a current diagnosis of osteoarthritis of the right hand has been established.   

Second, the Board finds that the evidence indicates that the Veteran reported symptoms of a right hand disability during service.  In January 1988, the Veteran sought treatment for arthritis in both hands.  He reported that he had been having pain and stiffness in his left hand MCPs/PIPs and that his right hand had symmetrical pain.  He reported this pain had been going since June 1987, when he sought treatment for left hand pain.  He reported that the pain was not present in the morning and would increase over the course of the day.  An assessment of arthralgia of both hands was provided.  The Veteran's report of medical history at retirement indicated complaints of swollen and painful joints.  In April 2014, the Veteran provided a written statement indicating that his right hand pain began during service and has continued since that time.  He reported that he does not have many documents regarding this pain since he was instructed on how to get relief for the pain in his hands by a military physician and that he had primarily self-treated since that time.    

Finally, the Board finds that the Veteran's right hand disability, to include osteoarthritis of the right hand, had its onset during service.  While the Board notes that the December 2013 VA examiner and the April 2014 VA examiner each opined that the Veteran's right hand condition was less likely than not the result of his active service, the Board notes that these opinions do not address significant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

First, the December 2013 examiner repeatedly states that the Veteran did not seek treatment for a right hand condition during his active service.  The Veteran's service treatment records clearly demonstrate that he reported an ongoing problem with his right hand, in addition to his left hand, during his active service.  As the examiner does not address the record documenting these inservice complaints, the Board finds this opinion to be less probative than the Veteran's reports of continuous pain in his right hand since service.  Additionally, while the April 2014 examiner notes the Veteran's January 1988 complaint, the examiner does not address the duration of the condition described by this complaint or the lay statements regarding ongoing right hand pain provided by the Veteran and his coworker.  The 2014 examiner indicates that the Veteran's condition is likely to have arisen from chronic wear and tear over a considerable time frame and would not be the result of a "transient, isolated event."  The Board notes that the "event" was described at the time (in 1988) as a condition that had already been present for at least 6 months, and was provided at the end of a 20 year career providing maintenance services on aircraft, which could have provided significant wear and tear over time.  The symptoms were also described as "symmetrical" with the symptoms reported about his left hand, which resulted in multiple complaints during service.  The Board finds that neither the December 2013 examiner nor the April 2014 examiner addressed all of the pertinent evidence of record.
  
After review of the evidence of record, the Board finds the Veteran's April 2014 lay statement reporting ongoing pain for a right hand disability, which he treated conservatively after seeking treatment in active service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also finds competent and credible the statements made by the Veteran's coworker that support the Veteran's reports of recurrent right hand symptoms on a daily basis since at least 1997.  

The Board notes that the Veteran has a current diagnosis of osteoarthritis of his right hand, and the Veteran has made competent, credible complaints of continuous symptoms of this condition since his separation from active service in 1988.  The evidence does not indicate that negative x-rays of the Veteran's right hand were taken between the Veteran's in-service complaints and his subsequent diagnosis of right hand osteoarthritis.  As the evidence of continuous symptoms since service is at least in equipoise, reasonable doubt has been resolved in the Veteran's favor.  The Board finds that the Veteran's current right hand disability, to include osteoarthritis, is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for a right hand disability is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


